Catón, J. This action ivas brought by the plaintiff below for the work and labor of his son. The evidence shows that the son of the plaintiff lived Ayith and served the defendant about two years; that he Avas sent to school by the defendant about six months during the time; that he was sick several times, and nursed by the defendant when unwell; that he was a member of the defendant’s family, and treated by him like one of his own children; and that he was a good boy and could earn fromfive to eight dollars per month during the “ cropping season.” When the boy went to live "with the defendant, he told the plaintiff he would give her Avhat the boy was Avorth. No terms Avere agreed upon; but the plaintiff remarked at the time that she and the defendant would fix it afterwards. Subsequently, the defendant proposed that if the plaintiff vtished to hire the boy out by the month, to give her five dollars per month during the “ cropping season,” but the plaintiff replied that she wanted the boy to go back to the defendant and live, as he had done. It is unnecessary now to inquire whether this evidence shows that it was the intention of the parties that wages were to be paid for the services of the boy, or whether it was their intention that he should be adopted into and form a part of the defendant’s family, to be provided for, taken care of and schooled by him, as a compensation for his services; for, in either event, the court unquestionably should have permitted the defendant to have proved, as he offered to do, that the clothes, boarding and schooling of the boy were worth as much as his services, what was the condition of the boy’s clothing at the time he went to live with the defendant, and also that the defendant furnished him clothes while he was living with him. This evidence would legitimately have tended to establish payment for the services rendered, in the event it should be found that the plaintiff was entitled to wages for those services. Evidence tending to prove payment may be given under the general issue; besides, the action was commenced before a justice of the peace, where no special pleas are required. The judgment of the circuit court must be reversed and the cause remanded. Judgment reversed.